Aulisi, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board, filed October 25, 1967, disqualifying claimant from unemployment insurance benefits. Claimant worked in a dress shop for approximately 12 years and resided in Brooklyn with her husband. Her husband retired and they moved to Long Island at which time claimant left her employment. The board found her disqualified from receiving benefits because she left her job by following her husband to a new locality (Labor Law, § 593, subd. 1, par. [b], cl. [2]). We find no reason for disturbing the decision of the board and, in fact, at the hearing before the Referee in response to the question, “ What, happened to the job with Hamilton Dress ? ” claimant stated in almost statutory language, “I had to go away to follow my husband.” Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum by Aulisi, J.